Citation Nr: 0412499	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-19 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for skin rash to 
include as a result of exposure to herbicide agents.

2.  Entitlement to a compensable evaluation for residuals of 
shrapnel wounds of right hip and left inguinal (groin) 
region, currently rated as scarring.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to February 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) White River Junction, Vermont Regional 
Office (RO).

The increased ratings issue will be considered in the REMAND 
section of this document.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran had active military service in Vietnam during 
the Vietnam Era.

2.  It is presumed, based upon the veteran's service in the 
Republic of Vietnam during the Vietnam era, that he was 
exposed to herbicides during service.

3.  The overwhelming weight of the evidence is against a 
finding that a skin disorder is causally related to service, 
including exposure to herbicide agents sustained therein.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service, nor is either disorder due to exposure to herbicide 
agents sustained in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, preadjudication 
notice and assistance was provided to the veteran.  In this 
regard, the veteran filed his claim for service connection in 
November 2001 and for an increased evaluation in October 
2001.  Notice and assistance provisions of the VCAA were 
noted in correspondence issued in March 2002.  In a February 
2003 rating decision, the RO adjudicated the claims on 
appeal.  

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the May 2003 
Statement of the Case (SOC), March 2002 letter, and 
associated correspondence issued since the appellant filed 
his claims, the appellant has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claims.  He was advised that, if he adequately identified 
relevant records with names, addresses, and approximate dates 
of treatment, the RO would attempt to obtain evidence on his 
behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims, in the May 2003 SOC.  
In addition, the appellant was advised of the specific VCAA 
requirements in the March 2002 letter.  It thus appears that 
all obtainable evidence identified by the veteran relative to 
his claims has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  The March 2002 letter in essence 
lays out that any evidence the veteran has should be 
identified for the VA to obtain or sent to the VA by the 
appellant.  Thus the 4 provisions of notice cited in 
Pelegrini have been met.

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

I.  Factual Background

A review of the service medical records show no complaints, 
treatment, or diagnosis for any skin disorder to include skin 
rash.  The records reveal that in May 1964 the veteran 
sustained multiple shrapnel wounds of the left inguinal 
region and lower lip.  The left inguinal wound was debrided 
on the day of the injury and released a large hematoma 
through a 2" rent in the femoral vein, which was repaired.  
His operative course was uneventful.  It was noted that the 
injury was not likely to result in permanent disability.  The 
January 1968 separation examination revealed a 5-inch scar 
left lower quadrant and 2-inch scar right hip.  

A private medical record dated January 1980 revealed good 
color skin with no lesions. 

An Emergency Department Record dated in June 1980 revealed 
that the veteran was treated for sunburn on his legs, very 
painful with no edema.  He had been exposed to sun for about 
five hours on the previous day.  The diagnosis was sunburn.  

Private medical records dated from June 1980 to July 1987 
show that the veteran was treated for itchy rash on rectum 
and probable lichen planus versus partially treated 
phytophotodermatitis, questionable bullous, and questionable 
porphyria cutanea tarda.  In November 1988, the veteran was 
seen with complaints of rash on his glands.  The assessment 
was penile gland dermatitis.  Two weeks later, he had no 
complaints, his glands were clear.  Records dated from March 
1990 to August 1990 show treatment for seborrheic keratosis, 
acne rosacea, and possible psoriasis.  In December 1998, the 
veteran complained of cold symptomatology.  The skin 
evaluation was normal.  

The private medical records dated from November 1999 to May 
2000 show that the veteran complained of rash in the 
buttocks.  In December 1999 and May 2000 he was treated for 
pruritus ani.  Records dated in May 2000 referenced 
questionable tinea, eczema, psoriasis.  In December 1999, he 
was seen with complaints of cough and cold.  The skin 
evaluation revealed no rash.  Also in December 1999, he was 
seen for perirectal rash.  In June 2000, the veteran was 
treated for pruritus.  Records dated from February 2001 to 
June 2001 show treatment probable acne rosacea and pruritus 
ani.  

In an August 2002 statement, B.A., M.D., stated that he 
treated the veteran from September to November 1990 for 
autoimmune condition of lich sclerosis et atrophicus.  He was 
seen in July 1991 for contact eczematous dermatitis of the 
arm and legs.  

In an August 2002 statement, D.M., M.D, stated that he 
treated the veteran from February 2001 to April 2002, for 
intermittent pruritus, ani.  The biopsy revealed psoriasiform 
spongiotic dermatitis, with no evidence of Padgett's disease.  

In January 2002 he was seen with complaints of back pain.  A 
review of his skin revealed no rash.  

The veteran was accorded a VA scars examination in February 
2003.  He reported that his healed wounds had been treated 
with hydrocortisone for itching at times throughout his life, 
but required no current treatment.  There were no reported 
symptoms.  The physical examination revealed a left groin 
scar, 18 centimeters in length, 0.5 centimeters deep, and 
0.25 centimeter wide scar.  There was no pain associated with 
the scar.  The scar was nontender and without adhesions.  It 
was described as white and smooth.  It appeared atrophic, 
which was normal with age related changes.  There was no 
evidence of ulceration or breakdown of the skin.  The scar 
was a little deeper than superficial but without underlying 
soft tissue damage.  The diagnosis was shrapnel scar, left 
groin.  

II.  Entitlement to service connection
for a skin disorder

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that with chronic disease shown as 
such in service (or within the presumptive period under 38 
C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
'chronic.'  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

The veteran is seeking service connection for a skin 
disorder, more specifically skin rash.  He essentially 
contends that his skin disorder developed as result of 
exposure to herbicides.  

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto previously provided that, if a veteran who served on 
active duty in Vietnam during the Vietnam era developed one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the veteran would then be presumed to 
have been exposed to Agent Orange or similar herbicide.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  Those regulations 
also stipulated the diseases for which service connection 
could be presumed due to an association with exposure to 
herbicide agents.  The specified diseases which have been 
listed therein are chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  For most of the listed diseases, the 
presumption is lifetime; for chloracne, subacute peripheral 
neuropathy, and porphyria cutanea tarda, the presumption is 
one year after exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001). Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001, see 
66 Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing the 
Court's holding in McCartt, supra).  These statutory 
provisions became effective on the date of enactment, 
December 27, 2001.  As the new provision is liberalizing, it 
is applicable to the issue on appeal.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6). Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

In the present case, the competent evidence of record 
indicates that the veteran had active service in the Republic 
of Vietnam.  However, to date the medical evidence indicates 
that he has been diagnosed with various skin disorders to 
include, pruritus ani, seborrheic keratosis, acne rosacea, 
sunburn, and eczematous dermatitis, none of which is a 
presumptive disease as enumerated by the Secretary pursuant 
to the statute.  Furthermore, the first evidence of skin 
pathology is years post-service, and, as described below, is 
not shown to be related to service.

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).

Thus, in this respect, the veteran has failed to establish 
entitlement to service connection for his claimed skin 
disorder, as a result of herbicide exposure.  We have 
considered application of the benefit-of-the-doubt doctrine 
with respect to this claim, but the Board finds that there is 
no approximate balance of negative and positive evidence such 
as to warrant its application.  There is an overwhelming lack 
of support in the medical evidence in favor of the veteran's 
claim, either under the statutory presumption or on a direct 
etiological nexus to service.

The first indication of a skin problem was noted in the 
veteran's medical records in 1980, twelve years after service 
separation.  Thus, with no basis for a finding that the 
veteran's current skin disorder, variously diagnosed as 
pruritus ani, seborrheic keratosis, acne rosacea, sunburn, 
and eczematous dermatitis, was manifested in service, and no 
basis for linking it etiologically to herbicide exposure, 
service connection cannot be granted.

The Board notes that even though the veteran has not shown 
the evidence necessary to afford him the benefit of the 
presumptive language of 38 C.F.R. §§ 3.307 and 3.309, he may 
still establish his claim with medical evidence of a link 
between his current disorder and service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Having carefully reviewed the entire record, however, the 
Board finds that the preponderance of the medical evidence on 
file is against the veteran's claim, as there is no link 
between the veteran's variously diagnosed skin disorder and 
any aspect of his period of service.  

The contentions of the veteran have been considered, and, 
inasmuch as he is offering his own medical opinion and 
diagnoses regarding his symptoms and their cause, the Board 
notes the record does not indicate that the veteran has any 
professional medical expertise.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Any assertions of medical causation 
alone are not probative because lay persons (i.e., persons 
without medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1992).

Accordingly, as the evidence of record does not support a 
grant of presumptive service connection, and the 
preponderance of the evidence indicates that the veteran's 
skin condition is not linked to his period of service, the 
benefit-of-the-doubt rule does not apply and the veteran's 
claim for service connection for a skin disorder, to include 
exposure to herbicides, must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for a skin disorder to 
include exposure to herbicide agents is denied.  


REMAND

The veteran is seeking compensable ratings for what has been 
classified as scarring of the right hip and left inguinal 
(groin) area.  Review of the record reveals that these scars 
are the result of shrapnel wounds sustained in combat in 
Vietnam.  He reportedly has retained metallic fragments in at 
least one of the wounds.  This should be clarified for the 
record.

Additionally, on the most recent examination, it was noted 
that there was some limited motion of the right leg.  It is 
not clear whether this was voluntary limitation, whether it 
was functional limitation, or whether it was related in any 
way to the shrapnel wounds.

Review of the record does not reveal that the muscle groups 
involved have been clearly identified.  This should be done 
to aid in a comprehensive evaluation of these claims.

In view of the foregoing, this case is REMANDED to this 
extent and for the following action:

The RO should arrange for appropriate VA 
examination(s) of the veteran to 
ascertain any and all residuals of 
shrapnel wounds of the right hip and left 
inguinal area.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner for review prior to the 
examination.  Specifically, all pertinent 
orthopedic, neurological, and surgical 
findings should be set forth.  The muscle 
group(s) involved should be identified.  
It should be determined whether there are 
any retained foreign bodies, and if so, 
whether retained fragments cause a danger 
to nearby nerves, arteries, or veins.  If 
there is limited motion of an extremity, 
it should be detailed whether the 
limitation is voluntary or related to 
service connected pathology.  If 
unrelated to service connected pathology, 
that should also be set forth.  
Functional limitations due to pain or 
muscle strength loss should be set out if 
found.

When the aforementioned development has been accomplished, 
the RO should readjudicate the increased ratings claims at 
issue, to include discussion of muscle group involvement, as 
indicated.  Thereafter, to the extent the benefit sought on 
appeal is not granted, the veteran and his representative 
should be provided a supplemental statement of the case and 
afforded an opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration, if in order.  No action is required of the 
veteran until he is notified.  No opinion as to the ultimate 
outcome of these claims is intimated by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                      
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



